Mr. Presiding Justice Smith delivered the opinion of the court. The plaintiff, here the defendant in error, began a suit against the defendant, here the plaintiff in error, and his wife, for services rendered in attendance as a physician upon the defendant and his family. Mrs. Johnson was not served and the cause proceeded to trial against the defendant, Mr. J ohnson, who admitted the cause of action and an indebtedness of sixty-eight dollars, for which the court entered judgment. The defendant offered to prove a set-off against the plaintiff for services rendered by him to the plaintiff in a real estate transaction. On objection this evidence was excluded and this the defendant contends was error. The suit was brought jointly against the defendants, and on the record here presented Mrs. Johnson could be brought in on a scire facias and be made a party to the judgment. The plaintiff bringing a joint action and establishing a joint liability, the court properly sustained the objection to the evidence offered tending to establish a right of action on the set-off in behalf of Mrs. Johnson only against the plaintiff. “Demands, to be the subject-matter of set-off, must be mutual between all the parties to the action.” Priest v. Dodsworth, 235 Ill. 613, and authorities there cited. It is not necessary to discuss the other errors assigned and argued, for the cause here presented is determined on the ground indicated. The judgment is affirmed. Affirmed.